DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments to claim 1 have been entered in the above-identified application. Claim 11 is canceled. Claims 1-10 and 12-20 are pending of which claims 14-20 are withdrawn and claims 1-10, 12, and 13 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 5830548 A).  
   	Andersen et al. disclose compositions and methods for manufacturing composite laminate structures (equivalent to the composite article of the claimed invention) incorporating sheets having a moldable matrix. Suitable compositions are prepared by mixing together a water dispersable organic binder, water, and appropriate additives (such as aggregates and fibers) which impart predetermined properties so that a sheet formed therefrom has the desired performance criteria.  The compositions are formed into sheets by first extruding them into a sheet and then calendaring the sheet using a  (meeting the limitations of claim 3).  FIGS. 2 and 3 show a sheet 230 formed into a honeycomb shape which honeycomb shape is pressed into a lamination between two lamination rollers 210, 250 and in between a top sheet 220 (equivalent to the interior layer of the claimed invention) and a bottom sheet 240 (equivalent to the exterior layer of the claimed invention).  Honeycomb shaped sheet 230 (equivalent to the honeycomb structure of the claimed invention) can be formed from an inorganically filled sheet having a resin impregnated composition.  Alternatively, top and bottom sheets 220, 240 can also be inorganically filled sheets.  Honeycomb shaped sheet 230 is placed in between top sheet 220 and bottom sheet 240 prior to being subjected to pressure at the nip between lamination rollers 210, 250.  The resultant laminate 200 is a strong structural laminate which resists bending and elasticity due to the honeycomb structure thereby.   Suitable synthetic organic materials include, for example, polyvinyl pyrrolidone, polyethylene glycol, polyvinyl alcohol, polyvinylmethyl ether, polyacrylic acids, (meeting the limitations of claims 4-6). The water-dispersible organic binders within the moldable mixtures are preferably included in an amount such that a substantially hardened sheet manufactured therefrom will contain from about 1% to about 60% organic binder by weight of the total solids within the hardened 
sheet (meeting the limitations of claim 7).  Fibers which may be incorporated into the moldable materials are preferably naturally occurring fibers, such as cellulosic fibers extracted from hemp, cotton, plant leaves, wood or stems, or fibers made from glass, silica, graphite, ceramic, or metal. The amount of fibers added to the moldable material will vary depending upon the desired properties of the final product, with strength, toughness, flexibility, and cost being the principal criteria for determining the amount of fiber to be added in any mix design.  In most cases, fibers will be added in an amount within the range from about 0.2% to about 60% by weight of total solids of the moldable mixture (meeting the limitations of claim 7). (See Abstract and Column 1, lines 51-63, Column 8, lines 63-68, Column 9, lines 1-35, Column 10, lines 13-67, Column 11, lines 1-22, and Column 14, lines 56 and Figure 2). 
	With regards to the process limitations of clams 8 and 10, Applicants are reminded that the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. With regards to the property limitation of claim 2, the Examiner takes the positon that such a limitation is inherent in the composite taught by Anderson et al. given that the composite as taught by Anderson et al. and that of the claimed invention are identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5830548 A).  
Anderson et al., as discussed above, do not teach that the exterior layer has a thickness in the range of about 1.0 mm to about 2.5 mm, and the interior layer has a thickness in the range of about 1.2 mm to about 2.5 mm and that the composite forms a portion of interior of an automotive vehicle such as a door bolster or a door map pocket.
However, with regards to the thickness of each layer, the Examiner would like to point out that workable thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. Furthermore, Anderson et al. teach that their composites can be used in any engineered application. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-10, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.